UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6473


LAWRENCE CORNELIUS PAULIN, JR., a/k/a Lawrence C Paulin,

                  Plaintiff – Appellant,

             v.

RAY NASH, Sheriff,

                  Defendant – Appellee.



                              No. 09-6474


LAWRENCE CORNELIUS PAULIN, JR.,

                  Plaintiff – Appellant,

             v.

FRANKLIN SMITH, former Chief Jailer,

                  Defendant – Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Greenville. G. Ross Anderson, Jr., Senior
District Judge. (6:07-cv-03753-GRA; 6:08-cv-00067-GRA)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Lawrence Cornelius Paulin, Jr., Appellant Pro Se.  William J.
Thrower, STUCKEY LAW OFFICES, PA, Charleston, South Carolina;
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In     these      consolidated          appeals,       Lawrence          Cornelius

Paulin, Jr., appeals the district court’s orders dismissing his

42 U.S.C. § 1983 (2006) actions.                    The district court referred

the   cases     to    a     magistrate       judge,       pursuant       to     28     U.S.C.

§ 636(b)(1)(B)        (2006).         The        magistrate       judge        recommended

granting Defendants’ summary judgment motions in the respective

actions,   and    advised      Paulin      that    failure      to    file     timely       and

specific objections to the recommendations could waive appellate

review of a district court order based upon the recommendations.

Despite this warning, and despite receiving extensions of time

to file his objections, Paulin failed to file objections to the

magistrate judge’s recommendations.

           The       timely     filing       of     specific         objections        to     a

magistrate      judge’s      recommendation         is     necessary          to     preserve

appellate review of the substance of that recommendation when

the   parties        have     been        warned     of     the       consequences           of

noncompliance.            Wright     v.    Collins,       766     F.2d        841,     845-47

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140, 147-48

(1985). Paulin has waived appellate review by failing to file

objections      after     receiving       proper     notice.          Accordingly,           we

affirm   the     district      court’s      orders.         Paulin       v.        Nash,    No.

6:07-cv-03753-GRA (D.S.C. Feb. 17, 2009); Paulin v. Smith, No.

6:08-cv-00067-GRA (D.S.C. Feb. 18, 2009).                     We dispense with oral

                                             3
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  4